Citation Nr: 0525431	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-06 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for entitlement to service connection for 
a back disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel





INTRODUCTION

The veteran had active duty from September 1961 to July 1963 
and January 1991 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002  rating decision of the Department 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied service connection for 
paravertebral myositis with degenerative joint disease of the 
lumbar spine because it determined that the evidence 
submitted was not new and material.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The RO denied service connection for "joint pain to the 
back" in August 1997.  The veteran did not appeal that 
decision within one year of being notified by the RO and 
instructed as to the proper procedures.
  
3.  Evidence received since the August 1997 rating decision 
denying service connection for a back disability bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a back disability.


CONCLUSIONS OF LAW

1.  The RO's August 1997 rating decision that denied service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004). 

2.  The veteran's claim for entitlement to service connection 
for a back disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim of 
service connection for a back disability and a decision at 
this point poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

In an August 1997 rating decision, the RO denied service 
connection for back disability characterized as "joint pain 
in the back".  The veteran was informed of that decision in 
August 1997 and he subsequently filed a VA Form 9 in October 
1997 indicating an intent to appeal a decision.  He did not 
specify what decision or what matters were being appealed.  
In a letter dated in December 1997, the RO notified the 
veteran that the VA Form 9 he had submitted did not qualify 
as a Notice of Disagreement (NOD) because it did not specify 
the matter(s) being appealed.  He was asked to specify the 
determinations(s) to which he disagreed.  He did not respond 
and the RO's August 1997 rating decision became final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004).

Since the August 1997 decision is final, the veteran's 
request to reopen the service connection claims for a back 
disability may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2004); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

The regulation regarding new and material evidence was 
amended.  38 C.F.R. § 3.156(a) (2004).  This amendment 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of entitlement to service connection is 
date stamped as received at the RO on August 24, 2001.  
Therefore, the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

As the final disallowance of the veteran's claim of 
entitlement to service connection for a back disability was 
in August 1997, the Board must determine whether new and 
material evidence has been received subsequent to the August 
1997 rating decision sufficient to reopen that claim.  

The basis for denial of the veteran's claim was the absence 
of complaints of or treatment for back disability in service.  
There was no evidence that a back injury occurred or was 
caused by service.  

The new evidence includes a service medical record dated in 
June 29 (with no year noted) indicating that the veteran was 
seen for lower back pain.  The back was tender on palpation 
and the assessment was muscle strain.  The report indicates 
that the veteran was 50 years old at the time.  As the 
veteran's birth date is noted to be September 1941, it 
appears that the record was from June 29, 1992.  There was no 
mention of this document in the initial rating decision.  
Resolving doubt in the veteran's favor, the Board finds that 
this record is new and material as it relates to an 
unestablished fact necessary to substantiate the claim, i.e., 
whether back disability was exhibited in service.  Therefore, 
the Board concludes that the veteran's claim for entitlement 
to service connection for a back disability should be 
reopened.  


ORDER

New and material evidence having been presented, the claim 
for entitlement to service connection for back disability is 
reopened.


REMAND

In its remand in March 2004, the Board sought development of 
several issues, including verification of the veteran's 
service including any periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA).  

Accordingly, this case is REMANDED as follows:  
	
1.  An appropriate official at the RO 
should attempt to verify the nature of 
the veteran's service (active duty for 
training or inactive duty for training) 
on June 29, 1992.   The record reflects 
that the veteran served with the 240th MP 
Co. of the Puerto Rico National Guard 
before and after his discharge from 
active service in July 1991.  If such 
service cannot be verified, there should 
be a notation indicating such placed in 
the claims folder.  

2.  If, and only if, it is determined 
that the veteran was serving on active 
duty for training or inactive duty for 
training on June 29, 1992, the veteran 
should be afforded a VA examination to 
determine the nature and extent of any 
low back disability.  The examiner is 
also requested to review the claims 
folder and to provide an opinion as to 
whether there is a 50 percent 
probability or greater that current back 
pathology is related to the muscle 
strain exhibited during active duty for 
training or inactive duty for training 
on June 29, 1992.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail.  

3.  Upon completion of the foregoing 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
back disability.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 92004).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





 Department of Veterans Affairs


